Citation Nr: 1442356	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  07-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for a low back disability, claimed as secondary to a service connected post total knee replacement (TKR) left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1945 to May 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decisions by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, a videoconference hearing was held before the undersigned, a transcript of the hearing is associated with the record.  In August 2011, November 2012 and September 2013, the case was remanded for additional development (the November 2012 Board decision also denied an increased rating for the post TKR left knee disability).  

Although a final March 1949 rating decision denied service connection for lumbosacral strain, the instant claim of service connection for a low back disability addresses a different diagnosis (degenerative disc disease) and a secondary service connection theory of entitlement (not previously considered); therefore, the Board finds that the new and material evidence requirements of 38 U.S.C.A. § 5108 do not apply.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A low back disability, claimed as degenerative lumbosacral disc disease, was not manifested in service or the first postservice year and the Veteran's current low back arthritis is not shown to be related to his service, or to have been caused or aggravated by his service-connected post-TKR left knee disability.  

2.  The Veteran's only service-connected disability, a post-TKR left knee disability rated 60 percent, is shown to be of such severity as to preclude his participation in any substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

1.  Service connection for a low back disability, claimed as secondary to a service connected post-TKR left knee disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The scheduler requirements for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the claim seeking a TDIU rating is being granted in full, a discussion of the impact of the VCAA on that issue is not necessary (any notice or duty to assist omission would be harmless).

Regarding the matter of service connection for a back disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in March 2005, prior to the rating decision on appeal, VA notified the Veteran of the information and evidence needed to substantiate the claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain; a post-decisional (March 2006) letter notified him of disability rating and effective date criteria.  However, such notice is moot as this decision denies service connection for a low back disorder.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in July 2006, January 2013 and May 2014.  The Board finds these examinations and medical opinions, together, to be adequate for rating purposes; the examiners expressed familiarity with pertinent medical history. noted all findings necessary for consideration of the claim, and provided opinions with adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO has complied with the September 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that is outstanding.  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  At the May 2011 hearing, the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claims, and sought to identify any further development that might help to substantiate the claims.  It is not alleged that the Veteran has been prejudiced by a defect in the conduct of the hearing.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, there must be evidence of: A current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service connected disability; and (3) that the current claimed disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Service connection has been established for a post-TKR left knee disability with residual scar.  The Veteran contends that he has developed a low back disability secondary to the service-connected left knee disability.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the back.

A January 1949 private medical statement notes that the Veteran was seen for low back pain in October 1947 when examination revealed acute muscle spasm of the lumbar group and urinalysis showed pus and bacteria in the urine.  Another January 1949 private medical statement shows a diagnosis of lumbosacral strain, and an April 1957 medical statement notes that the Veteran complained of low back pain in October 1946.  Subsequent postservice treatment records are silent for back complaints or treatment until May 1995, when private treatment records note X-ray findings of degenerative lumbosacral disc disease.  

A May 2005 statement by the Veteran's private physician, P. A. Abston, M.D., includes the opinion that the Veteran's chronic degenerative back disease "is most likely due to an injury when he fell on his left knee during military service years ago."  Later (February 2011 and July 2011) statements from Dr. Abston include his opinion that the Veteran's back pain is "service-connected."  

On July 2006 VA examination, the Veteran reported an intermittent history of back ache since either the mid 1960s or early 1970s which had gradually worsened.  The examiner noted that the Veteran "was diagnosed as having lumbosacral degenerative disk disease and osteoarthritis" in 1995.  After examination of the Veteran and review of his claims file, the examiner opined that "it is not at least as likely as not that the Veteran's low back condition [degenerative disc disease and osteoarthritis of the lumbosacral spine] is secondary to his service-connected residuals of a fractured left patella and knee arthritic changes and now with the left knee replacement."  The examiner explained that "[t]he Veteran had worked in a strenuous activity as a dairy farmer for about 20 years before the onset of aching developed in the lower back.  The degenerative disk disease and osteoarthritis of the lumbosacral spine which manifested itself in his 70s and requires repeated epidural steroid injections are more likely due to accumulated back trauma over decades of use rather than a traumatic injury occurring to the left patella in the 1940s."  

A January 2013 VA examination report shows that the examiner was unable to provide an opinion because he was not an orthopedic spine surgeon (as requested in the November 2012 Board remand).  

On May 2014 VA examination (by an orthopedic spine surgeon), the Veteran reported that his low back disability began after he was discharged from service in 1946 and "[c]aregiver offered back pain began in 1985."  After examination of the Veteran and review of his record, the examiner opined that the Veteran's back condition is less likely related to or aggravated by the service connected left knee.  The examiner attributed the Veteran's back disability to "degenerative disease, and osteoporosis with fractures from aging."  The examiner explained that the Veteran's compression fractures noted on April 2014 X-ray studies "most likely would not have occurred because of a TKR and altered gait" and "can be explained best by progressive osteopenia, fragility with aging and inactivity being confined to the wheel chair because of infirmity."  The examiner further explained that an antalgic gait would not cause a permanent back problem and "[a]t worse, a severe antalgic gait, which [the Veteran] did not have, may have caused temporary back pain."  

Degenerative lumbosacral disc disease was not manifested in service, and low back arthritis was not manifested in the first postservice year.  The Veteran's STRs do not contain any mention of complaint, finding, treatment or diagnosis regarding the low back.  There is also no evidence of postservice continuity of low back complaints; by the Veteran's own accounts, such complaints began in the mid 1960s or early 1970s, many years after separation from service.  Postservice evaluation/treatment records provide no indication that any low back arthritis may somehow be directly related to the Veteran's service.  Accordingly, service connection for a lumbosacral disc disease on the basis that such was incurred or aggravated in service, or on a presumptive basis (for arthritis of the low back as a chronic disease under 38 U.S.C.A. § 1112 ), is not warranted. 

The Veteran does not allege (nor does the record show) that his arthritis of the low back is directly related to his service.  His sole theory of entitlement to service connection for a low back disability (degenerative lumbosacral disc disease) is that such disability was caused by his service connected post-TKR left knee disability.  

There is evidence in the record that supports the appellant's claim and evidence against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or rejects as non-persuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In his May 2005 statement, Dr. Abston opined that the Veteran's chronic degenerative back disease "is most likely due to an injury when he fell on his left knee during military service years ago."  Notably, this opinion is unaccompanied by rationale, and amounts to a mere conclusory statement.  Therefore it lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a mere conclusion by a medical [professional] is insufficient to allow the Board to make an informed decision as to what weight to assign to the [medical professional's] opinion.").

The Board finds that the July 2006 and May 2014 VA medical opinions, combined, adequately address whether the Veteran's current low back disability was caused and/or aggravated by his service-connected left knee disability and merit the greatest probative value.  The opinions reflect familiarity with the Veteran's medical history, and (combined) include adequate rationale for the conclusions reached, with citation to the factual record.  See Stefl, supra.  The examiners cited to contemporaneous clinical data (noting the Veteran's postservice treatment history) and attributed his low back disability, including degenerative lumbosacral disc disease, to nonservice-related etiology, namely the aging process, working in a strenuous activity as a dairy farmer, and inactivity due to being confined to the wheel chair because of infirmity.  Because these opinions are by medical providers competent to offer them (the May 2014 opinion was by an orthopedic spine surgeon), are the only opinions in the record that reflect familiarity with the entire factual record, cite to supporting clinical data, and (combined) are accompanied by an adequate explanation of rationale, the Board finds them persuasive.  

The Veteran's own lay opinion in this matter (that his current low back disability is secondary to his service-connected left knee disability) is not probative evidence.  He is a "layperson," and lacks the medical knowledge and training to offer a probative opinion in this matter.  While a layperson may be competent to observe symptoms of pain, the diagnosis and etiology of an insidious process such as arthritis of the spine are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability (claimed as secondary to a post-TKR left knee disability, and that the appeal must be denied.




TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, it is rated or ratable at 60 percent or more, and that, if there are two or more disabilities, there is at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  As the Veteran's only service-connected disability, post TKR left knee with residual scar, is rated 60 percent, he meets the percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining is whether the service connected disability renders him incapable of participating in a substantially gainful occupation.  

On his January 2006 application for increased compensation based on unemployability, the Veteran reported that he had an 8th grade education and worked as a self-employed dairy farmer every day.  

On July 2006 VA examination, the examiner opined that the Veteran remained capable of sedentary-type employment with the left knee.  

A March 2007 letter from the Veteran's physician notes increased left knee problems and states that the "orthopedic injuries this individual lives with on a daily basis would make him at high risk to sustain further injury or deficit if he tried to get back in the work force even if it were possible some place of employment considered him for hire."  

An August 2007 VA examination report includes the opinion that, considering solely his left knee disability, the Veteran would not be precluded from engaging in sedentary employment.  However, his ability to arrive at a worksite and the need to take narcotic pain medication during the day could potentially impact a sedentary type job.  

During his May 2011 videoconference hearing, the Veteran testified that he retired in 1992, when he felt that his service-connected knee disability became too much for him to handle a full-time job.  He also testified that he is unable to engage in any sedentary employment because he is unable to sit for prolonged periods without his knee starting to ache.  The Board finds no reason to question the credibility of the Veteran's testimony.  

Undated letters from the Veteran's brother and neighbor state that he has trouble getting around, including going across the street to get his mail.  

The Board finds that the evidence of record is at least in equipoise that the Veteran's service-connected left knee disability, alone, precludes him from maintaining any regular substantially gainful occupation consistent with his work history and education.  Notably, while July 2006 and August 2007 examiners stated that the Veteran's left knee disability would not preclude him from performing sedentary employment, they did not identify the types of sedentary employment within his capabilities nor address his report (See May 2011 Hearing Transcript)  that he is unable to sit for prolonged periods without the knee starting to ache.  Further, the August 2007 examiner noted that the Veteran's need to take narcotic pain medication could impact on a sedentary job.  Finally, the Veteran's work experience has primarily involved dairy farming, and he has a limited (8th grade) education, which would exclude him from consideration of many forms of sedentary employment.  

Accordingly (discounting the effects of the Veteran's non-service connected disabilities (including arthritis of the low back and blindness), his age, and the state of the economy, none of which may be considered), the Board finds that the Veteran is reasonably shown, by virtue of his service-connected left knee disability alone to be precluded from participating in any regular substantially gainful employment consistent with his education and occupational experience.  Resolving any remaining reasonable doubt in his favor, as the law requires, the Board concludes that a TDIU rating is warranted.  


ORDER

The appeal seeking service connection for a low back disability, to include as secondary to a service connected post-TKR left knee disability, is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


